DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6th 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“nozzle” in claim 25
“a predefined axis system” in claim 25
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “a predefined axis system” in claims 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system" coupled with functional language “…relative to…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “predefined axis system" has been described in Page 3 cited: “…The motion controller allows moving the workpiece in three dimensions to effect the shaping of any 3D contours with the laser beam. The set x-y-z-position relates to a position of the workpiece in a predefined axis (coordinate) system with respect to an original position (0-0-0-position). The x-y-z-position of the workpiece set by the motion controller may thereby be determined by the positioning of a movable machining surface, on which the workpiece is provided. The motion controller may further be able to move the workpiece along rotational directions (e.g. effect panning, tilting and rolling). The motion controller is preferably able to change the position of the workpiece with high speed and high accuracy…”, Page 17 cited: “…The motion controller 105 may therefore give information to the laser controller 106 that the number of pulses 200 along the trajectory should stay constant in any acceleration and deceleration phase of the axis system. However, the motion controller 105 could also inform or instruct the laser controller 106 to adapt the number of pulses 200 depending on the velocity…”, such that “axis system” is understand as a mechanical machine with a motion controller that moving the machining unit/laser head/workpiece according to a setting of X-Y-Z coordinates set in the motion controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 25:
The limitation “…determining (1003), based on an active measurement of at least one physical quantity through the liquid jet (104), a z-position in the predefined axis system of a point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) at the set x-y-z-position of the workpiece (101), wherein a z-direction in the predefined axis system is parallel to a propagation direction of the liquid jet (104)…” is indefinite, because it is unclear how/what preformed the “active measurement”, is it performed by any specific device or by human? Clarification is required. Since the present specification does not specific to define what device(s) is/are used to perform that steps, such that it is assumed the steps can be performed by any device, sensor or even human. 
The limitation “…determining (1003), based on an active measurement of at least one physical quantity through the liquid jet (104), a z-position in the predefined axis system of a point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) at the set x-y-z-position of the workpiece (101), wherein a z-direction in the predefined axis system is parallel to a propagation direction of the liquid jet (104)…” is indefinite, because it is unclear what is considered as “physical quantity”, and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Clarification is required. For examination purpose, examiner assume such limitation is considered as any values related to any physical attribute.
The limitation “…determining (1003), based on an active measurement of at least one physical quantity through the liquid jet (104), a z-position in the predefined axis system of a point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) at the set x-y-z-position of the workpiece (101), wherein a z-direction in the predefined axis system is parallel to a propagation direction of the liquid jet (104)…” is indefinite, because it is unclear what “physical quantity” is referring to, and where is the “measurement of at least one physical quantity” is being measured. Clarification is required. For examination purposes, examiner assume such physical quantity is refer to the light reflected on the workpiece or point of incidence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI (US20150121960A1 previously cited), in view of Keiichi et al (JP2011212710 provide in the IDS filed October 6th 2022).
Regarding claim 25, HOSSEINI discloses method for 3D shaping of a workpiece by material ablation with a laser beam, the method comprising the steps of:
Setting an x-y-z position of the workpiece in a predefined axis system relative to a laser head (refer to fig. 20 and paragraph 0116 cited: “…FIG. 20 represents an example of a laser machining system 70 capable of forming filaments in the glass substrate of HDD platters or sheets. It includes an ultrafast laser 72 capable of supplying a train of burst-mode pulses, preferably with a pulse width less than 100 picoseconds, equipped with a suitable collection of beam steering optics, such that the laser beam can be delivered to a multi-axis rotation and translation stage including: a rotational stage in the XY plane (theta, .theta.), a 3D XYZ translational stage, and an axis for tipping the beam or the part relative to the X axis (gamma, .gamma.) in a coordinated control architecture. In the example embodiment shown, the beam is manipulated by conditioning optic 74 (e.g. a positive or negative lens or combination of lenses capable of delivering a weakly focused spot that can be further conditioned or manipulated), beam sampling mirror 76, power meter 78, X-Y scanner 80, final focusing lens 82, and servo-controlled stage 84 for positioning workpiece 86, for example a diamond …”).
HOSSEINI does not disclose providing (1001) a pressurized liquid jet (104) produced by a nozzle onto the workpiece (101) and coupling the laser beam (102) into the liquid jet (104) towards the workpiece (101), determining (1003), based on an active measurement of at least one physical quantity through the liquid jet (104), a z-position in the predefined axis system of a point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) at the set x-y-z-position of the workpiece (101), wherein a z-direction in the predefined axis system is parallel to a propagation direction of the liquid jet (104).
Keiichi discloses providing a pressurized liquid jet (refer to “c” in fig.1) produced by a nozzle (injection nozzle 10a, fig.1) onto the workpiece (workpiece 2, fig.1) and coupling the laser beam (refer to “L” in fig.1) into the liquid jet (refer to “c” in fig.1) towards the workpiece (workpiece 2, fig.1), determining, based on an active measurement of at least one physical quantity (refer to Paragraph 0004 cited: “…disturbance of the liquid column…”) through the liquid jet (refer to “c” in fig.1), a z-position (refer as “distance between the machining head and the work piece” in paragraph 0004) in the predefined axis system (referring the “system” that adjusting “distance between the machining head and the work piece” in Paragraph 0004) of a point of incidence (refer as the point of contact of the liquid jet and laser in fig.1) of the pressurized liquid jet (refer to “c” in fig.1) on the workpiece (workpiece 2, fig.1) at the set position of the workpiece (workpiece 2, fig.1), wherein a z-direction in the predefined axis system (referring the “system” that adjusting “distance between the machining head and the work piece” in Paragraph 0004) is parallel to a propagation direction of the liquid jet (refer to “c” in fig.1).

    PNG
    media_image1.png
    676
    538
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HISSEINI’s method with providing (1001) a pressurized liquid jet (104) produced by a nozzle onto the workpiece (101) and coupling the laser beam (102) into the liquid jet (104) towards the workpiece (101), determining (1003), based on an active measurement of at least one physical quantity through the liquid jet (104), a z-position in the predefined axis system of a point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) at the set x-y-z-position of the workpiece (101), wherein a z-direction in the predefined axis system is parallel to a propagation direction of the liquid jet (104), as taught by Keiichi, in order to adopt the advantageous of using liquid column laser, such that the liquid column would provide a better cooling and better control or unneeded melting or better wash away unwanted particle generated during the ablation process. 

Claims 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI (US20150121960A1 previously cited), in view of Keiichi et al (JP2011212710 provide in the IDS filed October 6th 2022), and further in view of Kurosawa et al (US5698120 previously cited).
Regarding claim 26, the modification of HOSSEINI and Keiichi discloses substantially all features set forth in claim 25, HOSSEINI or Keiichi does not disclose wherein the laser beam (102) is pulsed and the method comprises coupling (1001) a plurality of laser pulses (200) of the laser beam (102) into the liquid jet (104), setting (1002) a respective x-y-z-position of the workpiece for each laser pulse (200), measuring (1003) the z-position of the point of incidence (108) of the liquid jet (104) before each laser pulse (200), and adjusting individually the energy of each laser pulse (200) based on the respective x-y-z position of the workpiece set for that laser pulse (200) and the z-position of the point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) measured before that laser pulse (200).
Kurosawa discloses method (refer to fig.9)  according to claim 25, comprising coupling the laser beam (laser 2a, fig.9) pulsed (refer to the purpose of laser oscillator 1, fig.9) into the fluid jet (refer to driving nozzle 13a and work gas adjustment device 34, fig.9, therefore nozzle 13a is where the pressurized work gas shot out), setting the x-y-z-position (refer the location of the Workpiece located in fig.9) of the workpiece (W, fig.9) for the laser (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ), measuring the z-position  of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9), and adjusting the energy of the laser (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) based on the position set (refer the location of the laser machining point in fig.9) for that laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) and the a z-position of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the pressurized fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9) on the workpiece (W, fig.9).

    PNG
    media_image2.png
    560
    471
    media_image2.png
    Greyscale

Kurosawa (fig. 17) further discloses plurality of laser (refer to ST3-6 one laser pulse, ST7-10 another laser pulse in fig. 17); measuring before each laser (refer to ST1-2 in fig.17), and adjusting individually the energy of each laser (refer to ST4 and 6; ST8 and 10 in fig.17).

    PNG
    media_image3.png
    697
    497
    media_image3.png
    Greyscale

Kurosawa (fig.24) further discloses a laser oscillator that pulses for laser beam (refer to Col 1 line 44-47 cited: “…laser light 2 in the form of horizontal oscillating pulses from the laser oscillator 1 is diverted vertically to the workpiece W by the reflecting layer 4a of the mirror 4 for reflecting the laser light 2…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOSSEINI’s method with wherein the laser beam (102) is pulsed and the method comprises coupling (1001) a plurality of laser pulses (200) of the laser beam (102) into the liquid jet (104), setting (1002) a respective x-y-z-position of the workpiece for each laser pulse (200), measuring (1003) the z-position of the point of incidence (108) of the liquid jet (104) before each laser pulse (200), and adjusting individually the energy of each laser pulse (200) based on the respective x-y-z position of the workpiece set for that laser pulse (200) and the z-position of the point of incidence (108) of the pressurized liquid jet (104) on the workpiece (101) measured before that laser pulse (200), in order to provide the capability to execute and manage two different lasering process for automated machining and system operation (refer to Col 16, line 23-25 cited: “…enabling laser hardening and laser cladding execution and management for automated machining and automated system operation…”), and take advantage of known conventional laser machining system (refer to Col 1 line 22-25 cited: “…FIG. 24 is a block diagram showing the configuration of a conventional laser machining system incorporating such a light detection means…”).

Regarding claim 27, the modification of HOSSEINI and Keiichi discloses substantially all features set forth in claim 25, HOSSEINI or Keiichi does not disclose wherein the laser beam (102) comprises a plurality of laser pulses, and the method comprises comprising scanning the a surface (109) of the workpiece (101) in the x-y-plane, and determining a profile of the surface (109) by measuring respective z-positions of a plurality of points of incidence (108) of the fluid liquid jet (104) on the workpiece (101), and setting individually the an energy of each laser pulse (200) and/or a trajectory of moving the workpiece (101) by changing the x-y-z-position of the workpiece (101) after each laser pulse (200) based on the determined profile of the surface (109).
Kurosawa discloses method (refer to fig.9)  according to claim 25, comprising coupling the laser beam (laser 2a, fig.9) pulsed (refer to the purpose of laser oscillator 1, fig.9) into the fluid jet (refer to driving nozzle 13a and work gas adjustment device 34, fig.9, therefore nozzle 13a is where the pressurized work gas shot out), setting the x-y-z-position (refer the location of the Workpiece located in fig.9) of the workpiece (W, fig.9) for the laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ), measuring the z-position  of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9), and adjusting the energy of the laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) based on the x-y-z position set (refer the location of the laser machining point in fig.9) for that laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) and the a z-position of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the pressurized fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9) on the workpiece (W, fig.9).
Kurosawa (fig. 17) discloses plurality of laser pulse (refer to ST3-6 one laser pulse, ST7-10 another laser pulse in fig. 17); measuring before each laser pulse (refer to ST1-2 in fig.17), and adjusting individually the energy of each laser pulse (refer to ST4 and 6; ST8 and 10 in fig.17).
Kurosawa (fig.24) further discloses a laser oscillator that pulses for laser beam (refer to Col 1 line 44-47 cited: “…laser light 2 in the form of horizontal oscillating pulses from the laser oscillator 1 is diverted vertically to the workpiece W by the reflecting layer 4a of the mirror 4 for reflecting the laser light 2…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified HOSSEINI’s method wherein the laser beam (102) comprises a plurality of laser pulses, and the method comprises comprising scanning the a surface (109) of the workpiece (101) in the x-y-plane, and determining a profile of the surface (109) by measuring respective z-positions of a plurality of points of incidence (108) of the fluid liquid jet (104) on the workpiece (101), and setting individually the an energy of each laser pulse (200) and/or a trajectory of moving the workpiece (101) by changing the x-y-z-position of the workpiece (101) after each laser pulse (200) based on the determined profile of the surface (109), as taught by Kurosawa, in order to provide the capability to execute and manage two different lasering process for automated machining and system operation (refer to Col 16, line 23-25 cited: “…enabling laser hardening and laser cladding execution and management for automated machining and automated system operation…”), take advantage of known conventional laser machining system (refer to Col 1 line 22-25 cited: “…FIG. 24 is a block diagram showing the configuration of a conventional laser machining system incorporating such a light detection means…”) and multiple reading would provide a more accurate overall reading and a better represented reading.

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on August 23th 2022  that overcame the Drawing objection in the previous office action. However, the newly amended claim has raised another issue of Drawing Objection.
With respect to the Rejection 112b: the applicant’s amendment filed on August 23th 2022 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.
Response to Amendment
Applicant's arguments filed January 21th 2021 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 28, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761